Citation Nr: 9933814	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus with radiculopathy, 
currently evaluated 40 percent disabling.  

Entitlement to an increased rating for hypertension, 
currently evaluated 10 percent disabling.  

Entitlement to an increased rating for a hiatal hernia, 
currently evaluated 10 percent disabling.  

Entitlement to an increased rating for prostatitis, currently 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1958 to October 
1986.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in November 1994 which denied increased ratings for the 
stated disabilities, each of which was then rated 10 percent 
disabling, the veteran appealed.  A rating decision in 
November 1995 increased the evaluation for postoperative 
residuals of a herniated nucleus pulposus to 40 percent 
disabling.  The November 1994 rating decision also denied the 
veteran's application to reopen his claim for service 
connection for a left knee disorder; he did not appeal that 
determination.  

In December 1998, the Board Remanded the case to the RO with 
instructions to schedule the veteran for a personal hearing 
before a member of the Board at the RO.  Although a hearing 
was scheduled, the veteran wrote in March 1999 that he wanted 
to withdraw his request for a Board hearing.  He also 
requested 90 days to submit further medical evidence prior to 
the return of his records to the Board.  No additional 
evidence was received.  

The issues relating to increased ratings for the veteran's 
lumbosacral spine disability and hypertension will be 
addressed in the Remand that follows this decision.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's hiatal 
hernia is manifested by nausea, occasional vomiting, 
regurgitation (particularly at night), gas, epigastric 
distress, and burning; it does not severely impair his 
health.  

2.  The medical evidence shows that the veteran's prostatitis 
is manifested by urinary frequency every 2-3 hours during the 
day and twice at night; there is no evidence of urinary 
incontinence or significant urinary tract infections.  


CONCLUSIONS OF LAW

1.  The veteran's hiatal hernia is 30 percent disabling and 
no more.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, and 4.114, Code 7346 (1999).  

2.  Prostatitis is not more than 10 percent disabling 
according to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.115, Code 7527 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The records show that the veteran was treated for mild 
prostate and urinary tract symptoms on a couple occasions 
during service.  In 1985, following complaints of occasional 
vomiting with increased gas production, the veteran was 
diagnosed with mild reflux esophagitis.  

At the time of his initial VA compensation examination in 
1987, the veteran complained of repeated urinary and prostate 
problems and occasional stomach problems.  Examination of the 
gastrointestinal (GI) system was entirely normal.  The left 
lobe of the prostate was mildly enlarged and mildly tender.  
A urological examiner noted the veteran's history of 
complaints of dysuria, frequency, urgency, and a painful 
right testicle, as well as hematuria on straining to void on 
occasion.  The examination was essentially normal, except for 
a tender epididymis.  

A urologist also evaluated the veteran in September 1989.  
The report indicates that the veteran had undergone a 
transurethral procedure in 1987 to relieve 2 strictures.  The 
veteran reported that, since the procedure, he had noted 
strong urgency 4-5 times a day.  On examination, there was 
tenderness of the right epididymis; the prostate was 1+ in 
size, rubbery, and non-tender.  

The veteran reported to a VA general medical examiner in 
October 1989 that he had extensive reflux activity due to a 
hiatal hernia, with burning, belching, and nocturnal 
regurgitation, although his symptoms had reduced after he 
started taking Zantac; the burning was most evident on an 
empty stomach and after meals.  No abnormal GI clinical 
findings were reported.  

Private medical records dated from 1987 to 1994 reflect 
intermittent, but minimal, urinary dysfunction, with some 
urgency and penile burning and recurrent testicular 
tenderness.  They show that the veteran had recurring 
problems with epigastric burning associated with esophageal 
reflux, especially at night and after eating certain foods; 
the GI examination was essentially normal.  The veteran's GI 
symptoms did improve after medication, however.  An upper GI 
x-ray examination in May 1992 reportedly showed a small 
hiatus hernia and free gastroesophageal reflux; no stricture 
or mucosal ulcerations were seen.  Although the veteran's 
urinary and gastrointestinal symptoms apparently waxed and 
waned during the period, they were all largely relatively 
quiescent.  

A VA urologic examination was conducted in September 1994.  
The veteran reported that he still had urgency and hesitancy 
and urinated 8-10 times during the day and once at night; he 
denied incontinence.  The examination was essentially normal, 
with 1+ prostatic enlargement.  A GI examiner noted the 
veteran's report of recurrent bouts of epigastric distress 
and chest pain, despite medication, taking antacids 3 times a 
day.  The veteran also reported having frequent bouts of 
nausea and sometimes vomiting.  No specific abnormal clinical 
findings were recorded.  

A personal hearing was conducted before a hearing officer at 
the RO in August 1995.  Most of the veteran's testimony 
concerned disabilities other than his prostatitis and GI 
disorder, but he stated that he had urgency 5-6 times during 
the day and 1-2 times at night.  He testified that the 
incidents of urgency had been reduced to twice a day with 
medication.  He denied having any incontinence.  The veteran 
described some occasional discomfort.  Concerning his GI 
disability, he reported having difficulty swallowing, mostly 
in the evening; as well as gas and nausea virtually all day 
long.  He described symptoms of regurgitation and heartburn 
that he had very frequently.  The veteran stated that he had 
to avoid certain foods, so as to minimize his GI symptoms.  

Private medical records dated from January to July 1995 
indicate that the veteran had few in the way of urologic 
complaints and was "doing pretty well" from a urologic 
standpoint.  Those records do not reflect significant GI 
complaints.  

Another VA compensation examination was conducted in 
September 1995.  A GI examiner indicated that the veteran's 
symptoms of heartburn, acid regurgitation, and increased gas 
symptoms had recently increased and he was taking increased 
medication.  

Analysis 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Hiatal hernia

Hiatal hernia, with symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health, warrants a 60 percent rating.  A 30 percent 
evaluation is for assignment for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more of the symptoms for the 30 percent evaluation, of 
less severity, a 10 percent rating is to be assigned.  
38 C.F.R. § 3.114, Code 7346.  

There is no medical evidence that the veteran has had any 
melena or significant vomiting due to his hiatal hernia, nor 
is there any evidence that he is anemic or has lost weight 
due to the disability.  Clearly, the criteria for a 
60 percent rating are not met; there is no medical evidence 
that the GI disability is productive of severe impairment of 
health.  The medical evidence does show that the veteran's 
primary symptoms have been related to reflux: nausea, 
occasional vomiting, regurgitation (particularly at night), 
gas, epigastric distress, and burning.  The evidence 
indicates that he has also complained of some chest pain that 
may be related to the GI disability.  Although there is no 
medical evidence of considerable impairment of his health due 
to the disability, the record, including the veteran's 
hearing testimony, does indicate that his symptoms have 
recently increased in severity, despite chronic medication.  

The manifestations of the veteran's GI disability do not 
clearly meet the criteria for a 30 percent rating under the 
provisions of Code 7346.  However, the regulations also 
provide, as noted above, that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Affording the veteran the benefit of the doubt, the Board 
finds that the disability picture shown for the veteran's GI 
disability more nearly approximates the criteria for a 
30 percent rating.  38 U.S.C.A. § 5107(b).  Therefore, an 
increased rating to 30 percent disabling and no more is 
granted for the veteran's hiatal hernia.  

Prostatitis

Prostatitis is to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Code 7527.  

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day, warrants a 
60 percent rating.  If the symptoms require the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent rating is warranted.  A 20 percent 
evaluation is to be assigned if the symptoms require the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  

Urinary frequency, with a daytime voiding interval less than 
one hour, or awakening to void five or more times per night, 
warrants a 40 percent evaluation.  If the daytime voiding 
interval is between one and two hours, or if the symptoms 
result in awakening to void three to four times per night, a 
20 percent rating is for assignment.  A 10 percent evaluation 
is to be assigned if the daytime voiding interval is between 
two and three hours, or for awakening to void two times per 
night.  

For recurrent symptomatic urinary tract infections requiring 
drainage or frequent hospitalization (greater than two times 
per year), and/or requiring continuous intensive management, 
a 30 percent rating is to be assigned.  If the infections 
require long-term drug therapy, 1-2 hospitalizations per year 
and/or require intermittent intensive management, a 10 
percent evaluation is warranted.  

The record indicates that the veteran's prostatitis has 
required periodic antibiotics.  However, there is no evidence 
that the disorder has ever necessitated hospitalization or 
more than routine management.  Accordingly, an evaluation for 
the disability greater than the currently assigned 10 percent 
is not warranted on the basis of recurrent infections.  In 
addition, there is no evidence-and the veteran has 
specifically denied-that he has any urinary incontinence or 
leakage; therefore, rating the disability on that basis would 
not be appropriate.  

Although the veteran has complained of some dysuria and 
testicular discomfort, his predominant symptom has been 
urinary frequency.  While the 1994 VA examiner noted the 
veteran's complaint of urgency, hesitancy, and frequency 8-10 
times per day, the treatment records of the veteran's private 
physician in 1995 state that he was "doing pretty well" 
from a urologic standpoint.  Moreover, at his personal 
hearing, the veteran testified that he had urgency 5-6 times 
during the daytime and had to get up to urinate twice at 
night.  

The veteran's reported daytime urination frequency clearly 
equates to not more often than every 3 hours, with nocturia 
twice per night.  Those findings fit squarely within the 
criteria for a 10 percent rating on the basis of urinary 
frequency.  

The Board finds that the criteria for a rating greater than 
the currently assigned 10 percent for prostatitis are not 
shown on any basis provided by 38 C.F.R. § 4.115a.  The Board 
concludes, therefore, that an increased rating for 
prostatitis is not warranted.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

A 30 percent rating and no more is granted for the veteran's 
hiatal hernia, subject to the law and regulations governing 
the award of monetary benefits.  

An increased rating for prostatitis, currently evaluated 
10 percent disabling, is denied.  


REMAND

Review of the claims folder shows that the last action 
undertaken by the RO as to the issue concerning an increased 
rating for hypertension was to issue a supplemental statement 
of the case in December 1995.  Effective in January 1998, the 
rating criteria concerning cardiovascular disorders, 
including hypertension, were revised.  It is clear that the 
RO did not consider the revised criteria in evaluating the 
veteran's service-connected hypertension.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
decision on his claim under the criteria which are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the RO should be afforded an 
opportunity to evaluate the veteran's heart disability 
utilizing the revised criteria.  

The file indicates that VA compensation examinations were 
conducted in October 1994 and September 1995 to evaluate the 
veteran's back disability.  Although the October 1994 
examiner stated that range of back motion was full, prior 
examiners had noted some limitation of motion.  Moreover, 
neither the 1994 examiner nor the 1995 examiner addressed any 
other factors that might impact overall functional impairment 
due to the disability, particularly on use or during flare-
ups.  In September 1995, the United States Court of Appeals 
for Veterans Claims (Court) held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), that the provisions of the Rating Schedule 
do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  In addition, the Court stressed that, 
because disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45.  

Therefore, this case, as to these issues, is REMANDED for the 
following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that the veteran has received for his low back 
disability and his hypertension.  All record so 
obtained should be associated with the claims file.  

2.  The RO should schedule the veteran for an 
orthopedic examination.  The claims folder must be 
made available to and be reviewed by the examiner 
in conjunction with the examination.  All indicated 
special tests should be completed.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical findings, and 
should describe in detail the presence or absence 
and the extent of any functional loss due to the 
veteran's service-connected back disability.  
Consideration should be given to functional loss to 
include any loss due to reduced or excessive 
excursion, or due to decreased strength, speed, or 
endurance.  In particular, the examiner should 
comment on any functional loss due to weakened 
movement, excess fatigability, incoordination, or 
pain on use, and should state whether any pain 
claimed by the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is evidenced by 
his visible behavior, e.g., facial expression or 
wincing, on pressure or manipulation.  The 
examiner's inquiry in this regard should not be 
limited to muscles or nerves, but should include 
all structures pertinent to movement of the joint.  
It is important for the examiner's report to 
include a description of the above factors that 
pertain to functional loss due to the low back 
disability that develops on use.  In addition, the 
examiner should express an opinion as to whether 
pain or other manifestations occurring during 
flare-ups or with repeated use could significantly 
limit functional ability of the affected part.  The 
examiner should portray the degree of any 
additional range of motion loss due to pain on use 
or during flare-ups.  All opinions expressed should 
be supported by appropriate rationale, including 
reference to pertinent evidence in the record.  

3.  The RO should arrange to have the veteran 
undergo a cardiovascular examination in order to 
ascertain the nature and severity of the service 
connected hypertensive cardiovascular disease.  All 
indicated special tests and studies should be 
conducted.  The claims folder must be made 
available to the examiner for review.  

4.  Upon completion of the requested development, 
the RO should again consider the veteran's claims 
for increased ratings for his lumbosacral spine 
disability and hypertension, with consideration of 
both the old and the revised rating criteria for 
cardiovascular disorders.  If any action taken 
remains adverse to him, he and his accredited 
representative should be furnished a supplemental 
statement of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals







